Citation Nr: 0612468	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  04-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), currently assigned a 30 percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from November 1965 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 2003, which granted service connection for PTSD and 
assigned a 30 percent rating.  


REMAND

The Board finds that further action is required to satisfy 
the VA duties to notify and assist the veteran in the 
development of his claim mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  As noted 
above, this appeal ensues from the grant of service 
connection for PTSD, and he has never received VCAA 
notification with respect to his claim for a higher rating.  
Recent Court decisions have held that VCAA notice must be 
provided as to the assigned disability rating, and that this 
notice cannot be satisfied by documents such as the rating 
decision or statement of the case.  See Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006); Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006).  The 
notice provided prior to the July 2003 rating decision, which 
granted service connection for PTSD and assigned a 30 percent 
rating, did not provide any notice as to disability rating or 
effective date, and this defect was not cured by any post-
decision notice.  See Dingess.  Accordingly, he must be 
advised of the information necessary to substantiate his 
claim for a higher initial rating for PTSD, of the fact that 
an effective date will also be assigned for any increased 
rating, and of the possibility that "staged" ratings may 
assigned, if warranted by the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Dingess; see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  The notice must 
also inform him of his and VA's respective obligations for 
obtaining specified different types of evidence, and tell the 
veteran to provide any relevant evidence in his possession.  
See Quartuccio; Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004).  

The medical evidence shows that the veteran was afforded a VA 
examination in January 2003, in connection with his claim for 
service connection for PTSD.  He served in combat in Vietnam, 
and received numerous awards and decorations, including the 
Bronze Star Medal with a combat "V" device and the Combat 
Action Ribbon.  That examination was primarily for the 
purpose of determining whether the veteran had PTSD due to 
stressors related to his combat experiences, and the examiner 
noted that it was not clear how his PTSD impaired his current 
functioning.  Both this examination and the statements 
submitted by the veteran and on his behalf focus on the 
veteran's past history, which included significant alcohol 
abuse.  However, that examination as well as outpatient 
treatment records indicate that the veteran has been sober 
since 1999, and it is his symptoms since the effective date 
of the grant of service connection, in November 2002, that 
are important, for rating purposes.  In addition, VA 
outpatient treatment records dated from November 2002 to May 
2004 show treatment for PTSD, with the global assessment of 
functioning (GAF) estimated to be 50, as compared to the GAF 
of 60 provided on the January 2003 examination report.  For 
these reasons, it is the Board's judgment that the veteran 
should be afforded a current examination, and that his 
medical records of treatment for PTSD since May 2004 should 
be obtained as well.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Undertake all notification and 
development actions required by law for 
the claim for a higher initial rating for 
PTSD, currently assigned a 30 percent 
rating.  See 38 U.S.C.A. §§ 5102, 5103, 
and 5103A; 38 C.F.R. § 3.159.  
Specifically, notify the veteran of the 
evidence and information necessary to 
substantiate his claim, of the respective 
obligations that he and VA bear in the 
production or obtaining that evidence or 
information, and tell him that he should 
provide VA with any evidence in his 
possession that pertains to the claim.  
This notice must also inform him 
concerning the effective date, in 
accordance with newly established 
procedures.

2.  Obtain current records of the 
veteran's VA treatment for PTSD, dated 
from June 2004 to the present.  

3.  After any such evidence has been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination to determine the severity of 
his PTSD.  The claims file must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  All 
pertinent signs and symptoms necessary for 
rating the disability should be reported, 
with an emphasis on the degree of 
resulting occupational and social 
impairment due to PTSD which the symptoms 
may be expected to cause.  See General 
Rating Formula for Mental Disorders 
(38 C.F.R. § 4.130).  A Global Assessment 
of Functioning (GAF) score should be 
assigned and explained.  The complete 
rationale for all opinions expressed 
should be provided.  

4.  Thereafter, readjudicate the claim for 
a higher rating for PTSD.  If the decision 
is less than a full grant of the benefit 
sought, furnish the veteran and his 
representative with a supplemental 
statement of the case, and provide them an 
opportunity to respond, before the case is 
returned to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, his 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





